Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to the reply filed September 21, 2022.

Claim Objections
Claims 18-20 are objected to because the recitation “second motor” on line 2 of claim 18, line 2 of claim 19 and line 3 of claim 20 should be changed to --the second motor-- so as to clearly indicate that the applicant is referring to the second motor set forth above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “the first and second telescoping arm” on line 3 of claim 6 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant referring to the first and second arms or is the applicant attempting to refer to one of the first and second arms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (20196/0309560) in view of Cavalcante (US 2012/0297683).  Hall et al. discloses an automated window mechanism, comprising: 
a first motor 116 at an end of a sliding window 114; 
a first gear 160 coupled to the first motor 116, the first gear 160 being configured to interface with a first rack 118 secured to a first side of a window frame 105; 
a second motor 116 at an end of the sliding window 114; and 
a second gear 160 coupled to the second motor 116, the second gear 160 being configured to interface with a second rack 118 secured to a second side of the window frame 105; 
wherein operation of the first 116 and second 116 motors; in concert causes the first and second gears to rotate relative to the first and second racks and move the sliding window within the window frame (claim 1);
	further comprising a processing unit 124 configured to operate the first and second motors 116; in concert in response to an instruction to move the sliding window 114 (claim 2);
wherein the processing unit 124 is configured to receive at least one of button presses and signals from a remote device 130 (claim 3);
	wherein the first and second motors 116 both have guide panels (labeled below) that oppose the first and second gears 160 protruding from the first and second motors, and wherein the first and second racks 118 fit between the guide panels and the first and second gears 160, respectively (claim 6).
Hall et al. is silent concerning a main body having telescoping arms.
However, Cavalcante discloses an automated window mechanism comprising a main body 20 having a first telescoping arm 18 extending from the main body 20 in a first direction and a second telescoping arm 19 extending from the main body in a second direction opposite the first direction.
It should be noted that the ends of the first and second telescoping arms 18 and 19 will extend over the first and second motors so as to improve the aesthetics of the automated window system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Cavalcante as applied to claims 1-3 and 6 above, and further in view of WO 2021/255139.  WO 2021/255139 discloses an automated closure mechanism, wherein a processing unit 100 is located approximately equidistant from a first motor 11a and a second motor 11b, and wherein the first and second motors are connected to the processing unit 100 via a first flexible cable (not shown, but see lines 24-26 of page 23) and a second flexible cable (not shown, but see lines 24-26 of page 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the processing unit of Hall et al., as modified above, equidistant from the first and second motors, as taught by WO 2021/255139, to reduce the amount of wiring needed to connect the first and second motors to the processing unit.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hall et al., as modified above, with cables, as taught by WO 2021/255139, to increase the reliability of communications between the motors and the processing unit.
It should be noted that the processing unit of Hall et al., as modified above, will be located within the main body 20 approximately equidistant from the first and second motors 116.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Cavalcante as applied to claims 1-3 and 6 above, and further in view of WO 2019/048395.  WO 2019/048395 discloses a processing unit 20 disposed within a first motor 10 and wherein a second motor 10 is subservient to the first motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the processing unit of Hall et al., as modified above, within the first motor, as taught by WO 2019/048395, to increase the ease with which the automated window mechanism can be attached to the window.

Claims 7-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2019/0309560) in view of Cavalcante (US 2012/0297683).  Hall et al. discloses an automated window mechanism, comprising: 
a first motor 116 in a first housing (labeled below) at the distal end of a slidable window 114; 
a first gear 160 coupled to the first motor; 
a first rack 118 fastened to a first side of a window frame 105, wherein the first gear meshes with the first rack; 
a second motor 116 in a second housing (labeled below) at the distal end of the slidable window 114; 
a second gear 160 coupled to the second motor and protruding at least partially from the second housing; and 
a second rack 118 fastened to a second side of the window frame 105, wherein the second gear meshes with the second rack; 
wherein the first and second motors are configured to operate in concert to rotate the first and second gears, respectively to open and close the window (claim 7);
further comprising a processing unit 124 operably coupled to the first and second motors 116 and being configured to operate the first and second motors 116 together in response to an instruction to open, close, or stop movement of the sliding window (claim 9);
wherein the processing unit 124 is configured to receive the instruction via a button press or from a signal from a remote device 130 (claim 10).
Hall et al. is silent concerning hollow extensible arms.
However, Cavalcante discloses an automated window mechanism comprising a first hollow extensible arm 18 securable to a sliding window; a second hollow extensible arm 19 securable to the sliding window, the first and second hollow extensible arms each having a proximal end (not numbered, but comprising the end adjacent the main body 20) and a distal end 21, and each being configured to extend outwardly opposite one another to reach opposite sides of the sliding window (claim 7);
	further comprising a main body 20 coupled to the proximal end of the first and second hollow extensible arms 18, 19 (claim 8);
wherein the first hollow extensible arm 18 is securable to the sliding window at the distal end of the first hollow extensible arm 18 and the second hollow extensible arm 19 is securable to the sliding window at the distal end of the second hollow extensible arm 19 (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hall et al. with a cover having first and second telescoping arms and a main body, as taught by Cavalcante, to improve the aesthetics of the automated window mechanism by covering the first and second motors.
	It should be noted that the first motor 116 will be disposed within the first hollow extensible arm 18 at its distal end, a second motor 116 will be disposed the second hollow extensible arm 19 at the distal end of the second hollow extensible arm, and the second gear 160 coupled to the second motor will protrude at least partially from the second hollow extensible arm 19 so as to engage the second rack 118.
With respect to claim 14, Hall et al., as modified above, further discloses first and second guide panels (labeled below) on the distal ends of the first 18 and second 19 hollow extensible arms, respectively, the first and second guide panels will oppose the first and second gears 160, respectively, such that the first rack 118 fits between the first guide panel and the first gear 160, and the second rack 118 fits between the second guide panel and the second gear 160, wherein the first and second guide panels prevent the first and second racks, respectively, from disengaging from the first and second gears, respectively (claim 14).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Cavalcante as applied to claims 7-10, 14 and 15 above, and further in view of WO 2019/048395.  WO 2019/048395 discloses a first motor 10 configured to receive an instruction to open, close, or stop movement of a sliding window, and wherein a second motor 10 is electrically coupled to the first motor 10 such that the first motor can convey the instruction to the second motor 10 since the controller 20 is mounted within the first motor 10 as shown in figure 5 (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hall et al., as modified above, with a controller mounted to the first motor to control both the first and second motors, as taught by WO 2019/048395, to increase the ease with which the automated window mechanism can be attached to the window.
With respect to claim 12, WO 2019/048395 discloses that the controller 20 is connected to the second motor, but is silent on how the controller 20 is connected to the second motor.  However, the examiner takes official notice that flexible cables are well known to one having ordinary skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hall et al., as modified above, with flexible cables to connect the first and second motors to provide an inexpensive well known means of connecting two electrical elements together.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Cavalcante as applied to claims 7-10, 14 and 15 above, and further in view of WO 2021/255139.  WO 2021/255139 discloses a first flexible cable (not shown, but see lines 24-26 of page 23) connecting the first motor 11a to a processing unit 100 and a second flexible cable (not shown, but see lines 24-26 of page 23) connecting the second motor 11b to the processing unit 100 (claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hall et al., as modified above, with a wired connection between the motors and the processing unit, as taught by WO 2021/255139, to provide an inexpensive yet reliable means for connecting the motors to the processing unit.
It should be note that the first flexible cable will be positioned within the first hollow extensible arm 18 and the second flexible cable will be positioned within the second hollow extensible arm 19, and wherein the first and second flexible cables are sufficiently long and sufficiently flexible that extending the first and second hollow extensible arms does not tension the first flexible cable or the second flexible cable.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0062332 in view of Cavalcante (US 2012/0297683) and WO 2021/255139.  KR 10-2006-0062332 discloses an automated window mechanism, comprising: 
a main body 34 fastened to a sliding window 20; 
a first gear 32 driven by a motor; 
a second gear 32 driven by the motor; 
a first rack 13 fastened to a first side (labeled below) of a window frame (labeled below); and 
a second rack 13 fastened to a second side (labeled below) of the window frame, the first and second racks being oriented generally parallel with a direction of movement of the window 20 to open and close the window; 
wherein: 
the first gear 32 meshes with the first rack 13;
the second gear 32 meshes with the second rack 13;
the motor operates to open and close the window 20 by driving the first and second gears 32, respectively, along the first and second racks 13, respectively.
KR 10-2006-0062332 is silent concerning first and second arms and first and second motors.
However, Cavalcante discloses an automated window assembly comprising a first arm 18 having a proximal end coupled to a main body 20 on a first side of the main body 20 and a distal end away from the main body 20; a second arm 19 having a proximal end coupled to the main body 20 on a second side of the main body 20 and a distal end away from the main body 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with first and second arms, as taught by Cavalcante, to improve the aesthetics of the automated window mechanism by covering the first and second actuators.
Additionally, WO 2021/255139 discloses an automated window assembly comprising a first motor 11a coupled to one side of a closure and a second motor 11b coupled to an opposite side of the closure; a first gear 18 driven by the first motor 11a; a second gear 18 driven by the second motor 11b; the first and second motors operate in concert to open and close the closure by driving the first and second gears, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332 with motors, as taught by WO 2021/255139, to determine if the window is misaligned within the window frame and to correct said misalignment.
	It should be noted that the positioning of the first 11a and second 11b motors on the side of the closure will couple the first motor 11a to the distal end of the first arm 18 and couple second motor 11b to the distal end of the second arm 19, and the gears 18 of the motors 11a and 11b will engage the first and second racks 13.
	With respect to claim 17, the first 11a and second 11b motors will be positioned within the first 18 and second 19 arms, respectively.
	With respect to claim 19, the first arm 18 and second arm 19 are telescopingly extensible outward from the main body 34, the automated window mechanism further comprises a cable (not shown, but see lines 24-26 of page 23 of WO 2021/255139) connecting the first 11a and second 11b motors, the cable being housed within the first arm 18 and the second arm 19 and is sufficiently long to permit the first arm and second arm to telescope fully without tensioning the cable.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0062332 in view of Cavalcante (US 2012/0297683) and WO 2021/255139 as applied to claims 16, 17 and 19 above.  WO 2021/255139 further discloses a processing unit 100 configured to operate the first motor 11a and second motor 11b in concert (claim 18) and wherein the cable is connected to the processing unit 100, and wherein the processing unit 100 is configured to operate the first motor and second motor in concert in response to an instruction to move the sliding window.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide KR 10-2006-0062332, as modified above, with the processing unit of WO 2021/255139 to enable the automated window mechanism to detect when the window is misaligned in the window frame and to correct said misalignment.

    PNG
    media_image1.png
    1597
    1085
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1618
    1107
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
With respect to claims 1-15, the applicant’s comments concerning KR 10-2006-0062332 are moot in view of the new grounds of rejection.
	The applicant’s comments concerning claims 16-20 are not persuasive.  The applicant argues that the examiner has improperly combined the first and second motors of KR 10-2006-0062332 into a single motor.  This, however, is not the case.  The examiner was merely stating what KR 10-2006-0062332 teaches, which is a single motor with two drive shafts and two gears at the ends of the drive shafts.  WO 2021/255139 teaches the two separate motors and, when combined with the teachings of KR 10-2006-0062332 and Cavalcante, anticipates the applicant’s claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634